Citation Nr: 0111353	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  98-06 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $22,963.00, to include 
consideration of whether waiver is precluded by bad faith.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active duty from November 1950 to November 
1952.  The appellant is the widow of the veteran.

This case arises before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 decision of the Committee on 
Waivers and Compromises (Committee) of the Huntington, West 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO), that denied the above claim.  The Roanoke, Virginia, RO 
currently has jurisdiction over the case.

In March 2000, the Board remanded this case for further 
development.  The requested development has been accomplished 
to the extent possible.  The Board now proceeds with its 
review of the appeal.


FINDINGS OF FACT

1.  The appellant was awarded VA death pension benefits in 
December 1990.

2.  The appellant was awarded Supplemental Security 
Disability Income (SSDI) in October 1991.  She failed to 
report this income to VA until May 1996, despite numerous and 
specific instructions sent to her.

3.  In August 1996, the appellant's death pension benefits 
were terminated, effective from December 1, 1991.  This 
action resulted in an overpayment of $22,963.00.

4.  The overpayment in the amount of $22,963.00 was created 
by the appellant's willful failure to report her SSDI, 
despite her knowledge that she was required to do so and that 
an overpayment would likely result from her failure to report 
the income.


CONCLUSION OF LAW

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $22,963.00 is precluded by 
the appellant's bad faith.  38 U.S.C.A. § 5302(c) (West 
1991); 38 C.F.R. §§ 1.965(b), 3.660(a)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The appellant filed her claim for pension benefits in 
November 1990, saying she had been unemployed for all of 
1990.  In January 1991, she reported no work and no Social 
Security income.  She provided a letter from an employer 
showing that her last pay check for work in a beauty salon in 
Maryland had been issued in January 1990.  In January 1991, 
pension was approved, and the appellant was notified that 
pension amount was related to income and she should report 
any change in her income.  

In December 1991, December 1992, and January 1994, the 
appellant filed eligibility verification reports (EVRs) with 
the RO in Washington, D.C., in which she affirmatively 
reported receiving no income.  When asked for the gross 
monthly amount of any Social Security income, she 
specifically reported "NONE" or "0."  In May 1996, she 
submitted an EVR in which she reported for the first time her 
receipt of SSDI.  The RO thereafter wrote to the appellant 
and asked her to furnish information about when she began 
receiving SSDI.  She did not furnish a response.  In May 
1996, the RO confirmed with the Social Security 
Administration (SSA) that the appellant began receiving 
payments in October 1991.

The RO notified the appellant in June 1996 that it proposed 
to terminate her death pension benefits effective from 
December 1, 1991, based upon information showing that she 
received SSDI.  In August 1996, the appellant's benefits were 
terminated, effective from December 1, 1991.  This action 
resulted in an overpayment of $22,963.00.  The appellant 
submitted a claim for waiver of the overpayment to the RO in 
October 1996.  She stated that she was disabled and unable to 
work.  The RO denied the claim in December 1996.  

On appeal of the denial of entitlement to waiver, the 
appellant said that she began to receive SSDI after she 
became disabled as a result of a robbery at a café where she 
was working.  She was hospitalized for three months and then 
spent almost another year recovering.  She stated she 
prepared the paperwork for VA pension before she filled out 
the paperwork for SSDI and was awarded pension while she was 
recovering from her injuries incurred while she was working.  
She also contended that she submitted verification (by letter 
and telephone calls) of her receipt of SSDI to the 
Washington, D.C., RO in February 1993.  However, VA 
reportedly continued to send her check and told her she would 
not receive an EVR for 1994 and that her pension benefits 
would continue.  She admitted that she failed to notify VA of 
her receipt of SSDI promptly, but that she was not in good 
health at the time.  She thought the checks she received were 
for her injury and not based upon income.

In April 2000, the RO asked the appellant to provide the name 
and address of the employer (café) at which she was working 
when she was injured in a robbery attempt; the exact dates of 
her employment there, and the date of her injury; the name 
and address of the hospital at which she was treated for 
three months, and a release so that those records may be 
requested; the names and addresses and appropriate releases 
for the records of all medical care providers who treated her 
after her release from the hospital; and proof of filing 
verification of her SSDI with the Washington RO, such as 
through providing a copy of her notification with date of 
receipt by the RO noted thereon, or by providing a copy of 
the response she received from the RO.  She was also asked to 
indicate whether she received, or was receiving, any workers' 
compensation benefits, victim assistance funds, or any other 
source of compensation other than her SSDI.  The RO notified 
the appellant that this information was important to her 
claim.  

The appellant responded in May 2000 that she had not worked 
since January 1990 when she was employed at a hair salon; 
that she had "NO ANSWER" concerning medical treatment for 
her injury; that she was receiving no compensation other than 
her SSDI; and that she had no record that she notified the RO 
of her SSDI in 1993.

The RO obtained the appellant's records from SSA in September 
2000.  These records showed, in pertinent part, that she was 
attacked on January 23, 1990, while working as a cook in a 
restaurant.  She suffered multiple injuries to the face, 
head, and body.  A May 1991 report from Harold Silvers, M.D. 
indicates that the appellant was in a home rehabilitation 
program until September 1990.  She had physical and speech 
therapy.  Dr. Silvers noted that the appellant was very slow, 
but was oriented to time, place, and person.  Pertinent 
diagnoses included status post brain trauma.  In July 1991, 
Harriet Siegel Miller, Ph.D. diagnosed the appellant as 
having moderate anxiety and post traumatic stress disorder 
(PTSD).  It was noted that she was able to perform activities 
of daily living and do simple jobs.


II.  Legal analysis

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified by means of the March 2000 Board remand of the 
information and evidence needed to substantiate her claim, as 
discussed above.  In April 2000, the RO requested this 
evidence from the appellant and notified her that it was 
important to her claim.  
VA has no outstanding duty to inform her that any additional 
information or evidence is needed. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The appellant has not 
referenced any unobtained evidence that might aid her claim 
or that might be pertinent to the bases of the denial of this 
claim.  The RO completed the detailed development ordered in 
the Board's March 2000 remand to the extent possible.  The RO 
requested the relevant information from the appellant and 
obtained her SSA records.  

The RO denied this claim on the basis of equity and good 
conscience as set forth under the regulatory framework in 38 
C.F.R. § 1.964(a).  However, no prejudice to the appellant is 
exercised by the Board's disposition herein as the record 
shows that the December 1996 rating decision and March 2000 
Board remand provided notice of the laws and regulations 
concerning bad faith and the RO must have first determined 
that there was not bad faith prior to proceeding to address 
the issue of equity and good conscience.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

An appellant who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that she will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (2000).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of an indebtedness is statutorily 
precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a waiver.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) 
(2000).  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994)(citing 38 C.F.R. § 1.965). 

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b) (2000); see 
Richards v. Brown, 9 Vet. App. 255 (1998). 

Much of the evidence of record suggests that the appellant's 
failure to report her SSDI awarded in October 1991 was not 
mere inadvertence.  She was aware of the income reporting 
requirements.  A letter from the RO sent to the appellant in 
January 1991 explained with particularity that she had a duty 
to report any changes in income.  She was also asked to 
provide detailed information about her income on EVRs.  
Nevertheless, she did not report her SSDI to VA until May 
1996, more than four years after receipt.  This income had 
been specifically requested in her EVRs, but she denied 
receiving it in December 1991, December 1992, and January 
1994.  Thus, she was well aware of her obligation to report 
all sources of income fully and of the relationship between 
her income and her VA pension entitlement, yet she did not 
report the income and continued to accept VA pension payments 
to which she knew she was not entitled.  This constitutes 
more than a non-willful act or mere inadvertence.  

Further, review of the claims file clearly also shows that 
the appellant worked in a hair salon and in a restaurant 
until January 1990, but she continues to report that her only 
employment was in a hair salon.  Her statement that she 
thought her SSDI was for a job-related disability not based 
upon income is not credible in light of the fact that she has 
refused to acknowledge that she worked in the location at 
which she was injured.  

The appellant also refused to provide the names of the places 
where she received medical treatment after her injuries. When 
asked for this information, she replied that she had no 
answer.  As the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) has 
noted in another context, the duty to assist is not a one-way 
street, and, if an appellant wishes help, she cannot 
passively wait for it while withholding information that is 
essential to obtaining evidence necessary to deciding her 
claim.  See Wood v. Derwinski, 1 Vet. App. 190 (1991). 

The only relevant medical records available are those 
obtained from SSA by the RO.  These records show that the 
appellant was described as slow following her injuries, but 
there is no evidence that she was incompetent or unable to 
notify VA of her receipt of SSDI.  Her home rehabilitation 
program ended in September 1990, and it was noted that she 
was able to perform activities of daily living and do simple 
jobs in July 1991.  She was not awarded SSDI until October 
1991.  The appellant's statement that she failed to notify VA 
of her receipt of SSDI promptly due to her health strains 
credibility, as her injuries did not prevent her from 
completing an application for VA death pension benefits in 
November 1990 and for SSDI shortly thereafter.  

There is also no documentation of record from the appellant 
in February 1993 notifying VA of her receipt of SSDI, and the 
appellant has not provided any documentation of such events 
despite being provided an opportunity to do so. 

In view of the foregoing, the Board does not find the 
appellant's statements on appeal to be credible.  She knew 
she had to report her SSDI and knew the consequences of 
failing to report it.  Her failure to report this income was 
the direct cause of the overpayment of VA benefits, and 
represents a willful intention on her part to seek an unfair 
advantage.  Therefore, waiver of the debt of $22,963.00 is 
precluded by law, regardless of the appellant's current 
financial status or any of the other elements of the standard 
of equity and good conscience to which she refers.  See 38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965 (2000) (directing that considerations of equity and 
good conscience are inapposite where fraud, misrepresentation 
or bad faith is found).


ORDER

Entitlement to waiver of recovery of the overpayment of death 
pension benefits in the amount of $22,963.00 is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

